Citation Nr: 1628881	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a neck disorder other than arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to May 1987 and from September 1990 to April 1991 with his second period of service including service in in the Southwest Asia theater of operations.  

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

When this case was most recently before the Board in January 2016, it was remanded for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

The Board acknowledges that the issues of entitlement to service connection for a right knee disorder, entitlement to an earlier effective date for the grant of service connection for a left knee disorder; and entitlement to an initial evaluation in excess of 10 percent for a left knee disorder have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.



REMAND

Initially, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the Board's January 2016 remand,  the RO or AMC was instructed to obtain comprehensive medical examinations, with nexus opinons relative to the above-noted issues on appeal.  A review of the file does not indicate these examinations have been either requested or performed to date.  Therefore, the Board must again remand this case for compliance with January 2016 remand instructions.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate 
development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. After undertaking the above development to the extent 
possible, obtain a medical opinions as to the Veteran's claims of service connection for an eye disorder, arthritis, a neck disorder other than arthritis, and headaches, to include any qualifying chronic disability under 38 C.F.R. § 3.317.  After a review of the record on appeal the examiner is thereafter asked to address each of the following questions:

(a)  Provide a current diagnosis for arthritis if present as well as all disorders found extant in the eyes and neck as well as causing headaches.  This should specifically include all optical, orthopedic, and neurological conditions found present.  

If the Veteran does not now have, but previously had, any such condition, when did that condition resolve? 

(b) For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during one of his periods of active duty or is otherwise related to any event or injury during active duty or reserve service?

(c) If the Veteran's diagnoses include arthritis, is it at least as likely as not that it manifested itself to a compensable degree in either first active duty year?

(d) If a nexus to service cannot be established for any abnormality, please provide an opinion as to whether the disability pattern is consistent with: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

If, after reviewing the claims file, you determine that the Veteran's disability pattern is consistent with either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as not (i.e., at least equally probable) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during active duty to include his service in Southwest Asia.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.  

3. The RO or the AMC should also undertake any other 
development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues 
on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




